Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Amend OH-functional polyolefins, which are unhydrogenated to “unhydrogenated OH-functional polyolefins”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  delete “that” in line 8.  Delete “based on the repeat unit” in line 10.  Delete “and the proportion of the repeat unit” in line 11.
Claim 7 is objected to because of the following informalities:  Amend OH-functional polyolefins, which are unhydrogenated to “unhydrogenated OH-functional polyolefins”.  
Claim 8 is objected to because of the following informalities:  delete “based on the repeat unit” in line 10.  Delete “and the proportion of the repeat unit” in line 11.
Claim 9 is objected to because of the following informalities: amend “used is” to comprises.
Claim 11 is objected to because of the following informalities: Delete “T” at the beginning of the claim.
Claim 13 is objected to because of the following informalities: amend “bodning” to bonding.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "”the 1,3-butadiene-derived monomer units" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The limitation claim 3 line 10 “may be arranged” is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting 
In the present instance, claim 3 recites the broad recitation “…does not end with a methyl group”, and the claim also recites “for instance, but that the corresponding monomer unit bonded via this bond to a further monomer unit or a hydroxyl group” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 4 recites the broad recitation “oligomer containing”, and the claim also recites “or preferably consisting of…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 5 recites the broad recitation “selected from the group consisting of…” when referring to the isocyanate compound and the claim also recites “preferably…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 8 recites the broad recitation “…does not end with a methyl group”, and the claim also recites “for instance, but that the corresponding monomer 
In the present instance, claim 10 recites the broad recitation “selected from the group consisting of…” when referring to the isocyanate compound and the claim also recites “preferably…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


In claim 6, it is unclear if the composition of claim is further characterized as a one-pack or two-pack, moisture-crosslinking or thermally crosslinking polyurethane adhesive or in the composition also comprises a one-pack or two-pack, moisture-crosslinking or thermally crosslinking polyurethane adhesive.

Claim 8 recites the limitation "”the 1,3-butadiene-derived monomer units" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation claim 8 line 10 “may be arranged” is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 

Claim 12 recites the limitation “the bonding material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The limitation “wherein the sound insulation or vibration damping are oily substrates” in claim 13 renders the claim indefinite.  It is unclear if the oily substrates are attached to the bonding composition or if the bonding composition prevents sound insulation or vibration damping from oily substrates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0112511 to Kolb et al. in view of U.S. Patent No. 4,727,099 to Vasta.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 

As to claims 1-3, 7-9, 11, and 14-15, Kolb discloses coating compositions comprising block copolymers having a functionality of unhydrogenated 1,3-butadiene (0012) based polyols with repeat units (0013) that fall within the claimed range of claim 3 (0014-0015) and lactones with OH-functionality of 1.5 to 3.5 (0020-0035), polyisocyanates (0066-0067), and catalyst.
Kolb does not teach the claimed titanium catalysts.
Vasta discloses compositions comprising polyisocyanates, polyols, and 0.1 to 2% by weight of catalysts that include titanium tetra isobutoxide or titanium tetrabutoxide (6:30-40).
At the time of filing it would have been obvious to add the titanium catalyst of Vasta to the composition of Kolb to control the reaction rate (6:43) and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
	As to claim 4, the additional branching structures are optional.

	As to claims 6, 17, and 20 Kolb teaches 1 component adhesive and sealant formulations (0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763